Title: From Thomas Jefferson to George Clinton, 13 March 1793
From: Jefferson, Thomas
To: Clinton, George



Sir
Philadelphia Mar. 13. 1793.

I duly recieved your favor of the 5th. inst. and have now to request transcripts of the Indian treaties made under the state of New York, as it is conceived they may be necessary to put the Commissioners in full possession of all facts relative to the subjects they have to treat of, and to prevent their being surprised by the producing of any matter whatever with which they may be unacquainted, which they might therefore be unprepared to answer, or even to correct if mistated. I have the honor to be with great esteem & respect your Excellency’s most obedt & most humble servt

Th: Jefferson

